Title: From Thomas Jefferson to Philip Syng Physick, 3 April 1824
From: Jefferson, Thomas
To: Physick, Philip Syng


                        
                        
                            
                            
                        
                    I thank you, dear Sir, for the information you have been so kind as to give me in your favor of Mar. 24. it gives us the general view we wished of the articles which may be requisite for our Anatom. school and shews the caution  to be observed in acquiring them, and to avoid imposition. besides the expence in the first purchase of such a collection as Dr Horner has been so good as to describe, and that of their package I presume the risk of  destruction on their passage must be very great. I see therefore that we must proceed  gradatim and with great caution with my thanks be pleased to accept the assurance of my friendly esteem & respect
                        Th:J.
                    